Name: 2014/230/EU: Council Decision of 14 April 2014 on the conclusion of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part, with the exception of matters related to readmission
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction
 Date Published: 2014-04-26

 26.4.2014 EN Official Journal of the European Union L 125/44 COUNCIL DECISION of 14 April 2014 on the conclusion of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part, with the exception of matters related to readmission (2014/230/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91, 100, 191(4), 207 and 209, in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision 2014/229/EU (2), the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (the Agreement) was signed on 9 November 2009, subject to its conclusion at a later date. (2) Certain provisions of the Agreement concern readmission, and therefore fall within the scope of Title V of Part Three of the Treaty. A separate Decision (3) relating to those provisions, as contained in Article 34(3) of the Agreement, is to be adopted in parallel to this Decision. (3) The Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (4), with the exception of Article 34(3) thereof, is hereby approved on behalf of the European Union. Article 2 The High Representative of the Union for Foreign Affairs and Security Policy shall chair the Joint Committee provided for in Article 41 of the Agreement. The Union or, as the case may be, the Union and the Member States, shall be represented in the Joint Committee depending on the subject matter. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 48(1) of the Agreement. (5) Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President C. ASHTON (1) Consent given on 26 February 2014 (not yet published in the Official Journal). (2) Council Decision 2014/229/EU of 27 October 2009 on the signing of the Framework Agreement on comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (see page 16 of this Official Journal). (3) Council Decision 2014/231/EU of 14 April 2014 on the conclusion of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part, as regards matters related to readmission (see page 46 of this Official Journal). (4) The text of the Agreement has been published in OJ L 125 of 26.4.2014, p. 17, together with the decision on signature. (5) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.